DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, on line 30, change “configured perform determination processing” to “configured to perform determination processing”.
In claims 11-12, on line 2, change “the processor of the endoscope” to “a processor of the endoscope”. This is the first recitation of a processor for the endoscope.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “a navigation device used for an endoscope having an insertion part to be inserted into a subject, an imaging element provided on a distal end side of the insertion part, and a plurality of magnetic field detection coils that are provided within the insertion part and detect magnetic fields, the navigation device comprising: a processor configured at least to: control the magnetic fields to be generated at different timings from a plurality of magnetic field generation coils that generate the magnetic fields at mutually different positions; acquire, from the endoscope, an added image signal obtained by adding specification information for specifying the magnetic field generation coils generating the magnetic fields and magnetic field detection results of the respective magnetic field detection coils to an image signal output from the imaging element as the added image signal comprises a plurality of frame signals and magnetic field detection results; and detect positions of the respective magnetic field detection coils on the basis of the specification information and the magnetic field detection results that are added to the added image signal acquired by the processor, wherein the image signal is a plurality of frame image signals that constitute a dynamic image, and the added image signal is added frame image signals obtained by adding the specification information and the magnetic field detection results to the frame image signals, wherein the specification information includes frame start signals showing start of the added frame image signals, wherein the processor is configured to perform switching of the magnetic field generation coils generating the magnetic fields on the basis of the frame start signals added to the added frame image signals acquired by the processor, and 2Customer No.: 31561Docket No.: 84526-US-822-PCT(CA)Application No.: 16/194,402wherein the processor is further configured perform determination processing of determining a correspondence relationship between the magnetic field detection results added to the added frame image signals and the magnetic field generation coils, on the basis of the frame start signals added to the added frame image signals, and position detection processing of detecting the positions of the respective magnetic field detection coils from the magnetic field detection results, on the basis of the correspondence relationship determined by the determination processing” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record. 
	Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, independent claims 2, 9-10, and 15-16 are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 3, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795